Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

Matter of C-A-S-D-, Respondent
Decided November 1, 2019
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) To qualify for a waiver of inadmissibility under section 209(c) of the Immigration and
Nationality Act, 8 U.S.C. § 1159(c) (2012), an alien who is found to be a violent or
dangerous individual must establish extraordinary circumstances, which may be
demonstrated by a showing of exceptional and extremely unusual hardship to the alien
or to his qualifying relatives. Matter of Jean, 23 I&N Dec. 373 (A.G. 2002), followed.
(2) Even if an alien establishes exceptional and extremely unusual hardship, the favorable
and adverse factors presented must be balanced to determine if a waiver should be
granted in the exercise of discretion.
FOR RESPONDENT: Rachel A. Naggar, Esquire, Silver Spring, Maryland
FOR THE DEPARTMENT OF HOMELAND SECURITY: Yoonji Kim, Assistant Chief
Counsel
BEFORE: Board Panel: GREER and O’CONNOR, Board Members; BAIRD, Temporary
Board Member.
BAIRD, Temporary Board Member:

In a decision dated January 9, 2019, an Immigration Judge granted the
respondent’s applications for a waiver of inadmissibility under section 209(c)
of the Immigration and Nationality Act, 8 U.S.C. § 1159(c) (2012), and
adjustment of status under section 209(a). The Immigration Judge denied
the respondent’s request for deferral of removal pursuant to the Convention
Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, adopted and opened for signature Dec. 10, 1984, G.A. Res.
39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Doc. A/RES/39/708
(1984) (entered into force June 26, 1987; for the United States Apr. 18, 1988)
(“Convention Against Torture”). The Department of Homeland Security
(“DHS”) has appealed from the Immigration Judge’s grant of the waiver and
adjustment of status. The respondent has contested the denial of his request
for deferral of removal. The DHS’s appeal will be sustained, and the
respondent will be ordered removed from the United States.

692

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Cuba who was admitted to the
United States as a refugee on March 20, 1989. He did not adjust his status
to that of a lawful permanent resident within 1 year of entry. On October 21,
2011, the respondent was convicted of three crimes—conspiracy to commit
robbery under sections 2C:5-2 and 2C:15-1 of the New Jersey Statutes
Annotated, false imprisonment under section 2C:13-3, and attempt to cause
bodily injury under section 2C:12-1A(1). He was sentenced to a term of
imprisonment of 9 years and 6 months.
On December 13, 2011, the DHS issued a notice to appear, charging
the respondent with removability under section 212(a)(2)(A)(i)(I) of the
Act, 8 U.S.C. § 1182(a)(2)(A)(i)(I) (2012), as an alien convicted of a
crime involving moral turpitude. The DHS later withdrew that charge and
charged the respondent under section 237(a)(2)(A)(iii) of the Act, 8 U.S.C.
§ 1227(a)(2)(A)(iii) (2012), as an alien who was convicted of an aggravated
felony. Specifically, he was charged under section 101(a)(43)(U) of the Act,
8 U.S.C. § 1101(a)(43)(U) (2012), with conspiracy to commit an aggravated
felony, namely, a theft offense for which the term of imprisonment is a least
1 year under section 101(a)(43)(G).
In proceedings before the Immigration Judge, the respondent conceded
that he is removable under section 237(a)(2)(A)(iii) of the Act because
conspiracy to commit robbery is an aggravated felony.1 He further conceded
that he is inadmissible to the United States under section 212(a)(2)(A)(i)(I)
of the Act because his offense is also a crime involving moral turpitude. The
respondent therefore applied for a waiver of inadmissibility under section
209(c) of the Act to establish his eligibility for adjustment of status.

II. ISSUE
The issue presented in this case is whether, in the adjudication of a section
209(c) waiver request by an alien who is found to be violent or dangerous,
and who must therefore show exceptional and extremely unusual hardship,
the alien’s hardship may be considered, in addition to the hardship that
qualifying relatives may suffer as a result of the alien’s removal.

1

The respondent also conceded that his aggravated felony conviction renders him
ineligible for asylum under section 208(a) of the Act, 8 U.S.C. § 1158(a) (2012). See
sections 208(b)(2)(A)(ii), (B)(i) of the Act. In addition, he conceded that his conviction
bars him from seeking withholding of removal under section 241(b)(3)(A) of the Act,
8 U.S.C. § 1231(b)(3)(A) (2012), and under the Convention Against Torture. See section
241(b)(3)(B)(ii) of the Act; 8 C.F.R. § 1208.16(d)(2) (2019).

693

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

III. ANALYSIS
According to the adjustment of status procedures in section 209(a)(1) of
the Act, an alien who has been admitted to the United States as a refugee
under section 207 of the Act, 8 U.S.C. § 1157 (2012), whose admission has
not been terminated, who has been physically present in the United States for
at least 1 year, and who has not acquired permanent resident status is eligible
to adjust status to that of a lawful permanent resident if he is admissible to
the United States. If found to be admissible, the alien will be considered to
be a lawful permanent resident as of the date of his arrival into the United
States. Section 209(a)(2) of the Act. If the alien is not admissible, he may
request a waiver of inadmissibility under section 209(c).
A. Section 209(c) Waiver
Section 209(c) of the Act provides that the Attorney General may waive
certain criminal grounds of inadmissibility under section 212(a) of the Act
“with respect to such an alien for humanitarian purposes, to assure family
unity, or when it is otherwise in the public interest.” In Matter of Jean,
23 I&N Dec. 373, 383 (A.G. 2002), the Attorney General articulated a
heightened standard under which “violent or dangerous individuals” will not
be granted a section 209(c) waiver of inadmissibility for adjustment of status
in the exercise of discretion “except in extraordinary circumstances, such as
those involving national security or foreign policy considerations, or cases in
which an alien clearly demonstrates that the denial of status adjustment
would result in exceptional and extremely unusual hardship.” The Attorney
General added that “depending on the gravity of the alien’s underlying
criminal offense, such a showing might still be insufficient.” Id.
The Immigration Judge found that the respondent is a violent and
dangerous person who was therefore required to meet a heightened standard
for a waiver of inadmissibility under section 209(c) of the Act by showing
“exceptional and extremely unusual hardship” pursuant to Matter of Jean.
Id. He further determined that both the respondent and his United States
citizen son would suffer such hardship if the respondent is removed to Cuba.
Concluding that the respondent demonstrated extraordinary circumstances
and warranted a favorable exercise of discretion, despite his conviction for a
serious crime, the Immigration Judge granted the respondent’s applications
for a section 209(c) waiver of inadmissibility and adjustment of status.

694

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

1. “Violent or Dangerous Individuals”
The Immigration Judge found that the respondent was convicted of a
violent and dangerous crime because his robbery offense involved
threatening his victim with bodily injury. The Immigration Judge also noted
that the respondent’s record of conviction indicates that he falsely
imprisoned the victim and caused him to suffer serious bodily injury. The
respondent argues that he is not a violent or dangerous person and that the
Immigration Judge erred in applying the heightened standard outlined in
Matter of Jean. We disagree.
The record shows that the respondent was convicted of the lesser included
offense of conspiracy to commit second degree robbery. Section 2C:15-1(a)
of the New Jersey Statutes Annotated provides that a person is guilty of
robbery in the second degree if, in the course of committing a theft, he
“[i]nflicts bodily injury or uses force upon another” or “[t]hreatens another
with or purposely puts him in fear of immediate bodily injury.” The State’s
evidence showed the respondent “conspired to get money by inflicting bodily
injury or using force on [the victim].” The record indicates that the
respondent committed a home invasion robbery, bound the victim with duct
tape, pushed him down the stairs, and caused him to suffer severe injuries,
including broken bones.
We discern no error in the Immigration Judge’s determination that the
respondent was convicted of a violent and dangerous crime. The
Immigration Judge properly considered the gravity of the respondent’s
convictions for conspiracy to commit robbery, false imprisonment, and
assault and concluded, pursuant to the relevant legal standard, that the
respondent is a “violent or dangerous individual” who must demonstrate
extraordinary circumstances to merit a grant of adjustment of status. Matter
of Jean, 23 I&N Dec. at 383.
2. “Exceptional and Extremely Unusual Hardship”
The Immigration Judge considered the hardship that the respondent and
his United States citizen son would suffer upon his removal, concluding that
the hardship to each of them would rise to the level of exceptional and
extremely unusual. The DHS argues that the Immigration Judge erred in
finding that the respondent met his burden of establishing extraordinary
circumstances by showing that denial of the waiver would result in the
heightened level of hardship required by Matter of Jean.
In this regard, the DHS asserts that the Immigration Judge erred in
assessing the respondent’s hardship, arguing that only the hardship to
qualifying relatives may be considered. We must therefore make a threshold
695

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

determination whether, in the adjudication of a section 209(c) waiver request
by an alien who is found to be violent or dangerous, and who must therefore
show exceptional and extremely unusual hardship, the alien’s hardship may
be considered, in addition to the hardship that qualifying relatives may suffer
as a result of the alien’s removal. For the following reasons, we conclude
that Matter of Jean imposes no limitation in this respect and that an alien
may satisfy the heightened requirement by establishing exceptional and
extremely unusual hardship to himself or to his qualifying relatives.
In support of its argument that only hardship to qualifying relatives may
be considered, the DHS points to the waiver of criminal grounds of
inadmissibility in section 212(h) and to cancellation of removal under section
240A(b)(1) of the Act, 8 U.S.C. § 1229b(b)(1) (2012). Both of these forms
of relief have statutory eligibility requirements, which include a showing of
hardship that is limited to specified members of the alien’s family. See
sections 212(h)(1)(B), 240A(b)(1)(D) of the Act. The DHS contends that the
hardship standard set forth in Matter of Jean similarly contemplates
consideration of only the hardship to the alien’s qualifying relatives.
We are unpersuaded by the DHS’s argument. The provisions it relies on
do not govern this case, whose resolution turns on section 209(c) of the Act
and the standard outlined in Matter of Jean for the exercise of discretion in
the case of a violent or dangerous individual who is seeking a waiver. There
is no restriction precluding consideration of the hardship to the alien in
Matter of Jean, which held only that the alien must clearly demonstrate that
“the denial of status adjustment would result in exceptional and extremely
unusual hardship.” Matter of Jean, 23 I&N Dec. at 383.
Section 209(c) of the Act differs from sections 212(h) and 240A(b)(1) in
that it contains no statutory hardship requirement. The question of hardship
in regard to section 209(c) arises because of the Attorney General’s mandate
in Matter of Jean that a waiver may only be granted in the exercise of
discretion to a violent or dangerous person where there are extraordinary
circumstances, one of which is a showing of exceptional and extremely
unusual hardship. There is consequently no equivalence between this
hardship, which Matter of Jean requires for a favorable exercise of discretion
under section 209(c), and the hardship required by the statute to establish
eligibility for relief under sections 212(h) and 240A(b)(1).
This distinction is reinforced by 8 C.F.R. § 1212.7(d) (2019), cited by the
Immigration Judge, which relates to a discretionary waiver under section
212(h)(2) of the Act and has no applicability to the respondent’s requested
form of relief. The regulation was issued after the publication of Matter of
Jean and was intended to codify the principles articulated there in the context
of exercising discretion to grant a section 212(h)(2) waiver to “criminal
aliens applying or reapplying for a visa, seeking admission to the United
696

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

States, or seeking adjustment of status.” Waiver of Criminal Grounds of
Inadmissibility for Immigrants, 67 Fed. Reg. 78,675, 78,677 (Dec. 26, 2002)
(Supplementary Information).
The commentary to the regulation clarifies that the standard, which was
adopted from Matter of Jean, “governs only the exercise of discretion under
section 212(h)(2) of the Act, after the alien has met the threshold
requirements of section 212(h)(1)(B) of the Act.” Id. The regulation does
not pertain to section 212(h)(1)’s statutorily mandated showing of hardship
to the alien’s relatives but, instead, “speaks only to the exercise of discretion
under [section] 212(h)(2).” Mejia v. Gonzales, 499 F.3d 991, 996 (9th Cir.
2007). Thus, the waivers under sections 209(c) and 212(h)(2) of the Act are
independent of each other, and the regulation was intended to “harmonize
the exercise of discretion to grant criminal waivers among applicants for
adjustment of status by extending the Matter of Jean standards to those
applications for the waiver of criminal grounds of inadmissibility made under
section 212(h)(2) of the Act, including, but not limited to, adjustment of
status.” Id.
The United States Court of Appeals for the Ninth Circuit has explained
that “the hardship standard of [8 C.F.R.] § 1212.7(d) operates separately
from the hardship standard of [section 212(h)(1)(B)]” and that the regulation
“directs the agency to consider hardship to the alien as well as to his or her
relatives.” Rivera-Peraza v. Holder, 684 F.3d 906, 910 (9th Cir. 2012); see
also Tejada v. Att’y Gen. of U.S., 513 F. App’x 190, 194 (3d Cir. 2013)
(stating that the exceptional and extremely unusual hardship analysis may be
applied to the respondent himself). Similarly, we conclude that an alien may
satisfy the discretionary standard under Matter of Jean by showing
exceptional and extremely unusual hardship to himself, as well as to his
qualifying relatives. We therefore conclude that the Immigration Judge
properly considered the hardship to both the respondent and his son.
However, we agree with the DHS that the respondent has not established
that the denial of his application for adjustment of status would result in
exceptional and extremely unusual hardship, as required by Matter of Jean.
The Immigration Judge determined that the respondent’s United States
citizen son will suffer hardship because he has serious medical and
behavioral health issues, including a diagnosis of Wolff-Parkinson-White
syndrome and Adjustment Disorder. He will likely require future surgery for
his heart condition. Based on the respondent’s testimony and that of his
girlfriend, who is his son’s mother, the Immigration Judge stated that his
girlfriend needs the respondent’s financial support and assistance with caring
for their son, since his childcare prevents her from working full-time.
Finding them both to be credible, the Immigration Judge concluded that the

697

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

respondent’s son relies on him for financial and emotional support. These
factual findings are clearly erroneous. See 8 C.F.R. § 1003.1(d)(3)(i) (2019).
Evidence in the record shows that the respondent has not held a job since
he was 19, before his son was born. He was arrested in June 2010 when his
son was only 2 months old and has been incarcerated ever since. During that
time, he sent his girlfriend a total of $20. In addition, although the
respondent’s girlfriend has been working part-time in a chiropractor’s office,
she also receives public assistance. The respondent claimed he has
established a strong connection with his son, but that assertion is belied by
evidence in the record showing that their relationship has consisted of phone
calls and hour-long visits to the prison. Even if we give the testimony of the
respondent and his girlfriend full value, we are not persuaded that the
medical, financial, and emotional hardships that the respondent’s son will
suffer are, in the aggregate, exceptional and extremely unusual.
The Immigration Judge also cited evidence of the hardship the respondent
himself will suffer if he is removed to Cuba. Specifically, the Immigration
Judge observed that the respondent has lived in the United States for
nearly 30 years and has no family, business, or property ties in Cuba.
In addition, he noted the current country conditions information presented
by the respondent, which indicates that significant human rights violations
are occurring in Cuba. Finally, the Immigration Judge recognized the
respondent’s testimony that his father was beaten and jailed as a deserter
from the Cuban military before he obtained refugee status for the family in
the United States.
Regarding the respondent’s hardship, we acknowledge that he came to
the United States as a refugee, but that factor carries less weight here than in
other contexts, because every respondent seeking a section 209(c) waiver
entered as a refugee. Considering the respondent’s refugee status in
conjunction with the financial, economic, and emotional difficulties he
claims he will suffer if he returns to Cuba, we are not convinced that they
rise to the requisite level of hardship. See Matter of Monreal, 23 I&N Dec.
56, 59 (BIA 2001) (stating that to qualify as exceptional and extremely
unusual, hardship must be “substantially beyond that which ordinarily
would be expected to result from the alien’s deportation”).
Since the respondent has not shown that either he or his son would suffer
exceptional and extremely unusual hardship if he is removed, we conclude
that he has not established the extraordinary circumstances required for
a favorable exercise of discretion under Matter of Jean. Although the
absence of extraordinary circumstances is determinative of the respondent’s
eligibility for a waiver, we will also address the question of discretion.

698

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

3. Discretion
Even if an alien establishes the exceptional and extremely unusual
hardship required to demonstrate extraordinary circumstances by Matter of
Jean, a section 209(c) waiver and adjustment of status may still be denied in
the exercise of discretion if the adverse factors, particularly those involving
the alien’s criminal conduct, outweigh the favorable ones. Matter of Jean,
23 I&N Dec. at 383 (emphasizing that a showing of the requisite hardship
may not be enough to warrant a grant of relief if the alien’s crime is a
very serious one). If the respondent had demonstrated exceptional and
extremely unusual hardship, that finding would be a significant favorable
factor in a discretionary analysis.
In balancing the adverse factors with the equities and significant social
and humane considerations in this case, the Immigration Judge found that,
despite the respondent’s conviction for a serious crime, a favorable exercise
of discretion was warranted. The DHS challenges this finding on appeal,
arguing that the Immigration Judge minimized the gravity of the
respondent’s criminal behavior and drug addiction and erred in finding that
the respondent established remorse and rehabilitation.
We conclude that the respondent’s extensive criminal history is a
substantial adverse factor that outweighs the equities in his case and that he
would not warrant a favorable exercise of discretion. He has multiple arrests
and felony convictions, with an escalation of violent criminal activity over
time. The respondent was arrested in 2009 for forgery, possession of a
controlled substance, and use of drug paraphernalia, for which he was
required to complete a pretrial intervention program. He was convicted of
residential burglary the following year.
In 2011, he was convicted in a jury trial of three serious offenses—
conspiracy to commit robbery, false imprisonment, and simple assault, which
under New Jersey law involves the attempt to cause bodily injury to another.
The evidence before the Superior Court of New Jersey showed that the
respondent committed a home invasion robbery, bound the victim with duct
tape, stole money, pushed him down the steps, and caused severe injuries
consistent with an assault, including broken bones in his eye socket, ribs, and
upper arm. A Presentence Investigation Report in the record stated that the
respondent grabbed the victim, threw him down a flight of stairs, pummeled
him with his fists, wrapped nearly his entire head with duct tape, and
threatened to kill him if he did not stay quiet.
The State’s evidence also showed that after the false alibi the respondent
initially gave to the police was disproven, he told police that he drove two
other men to the victim’s house but remained in the car and had nothing to
do with the assault. The trial judge found aggravating circumstances,
699

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

including the extent of the respondent’s prior criminal record, the seriousness
of his crimes, the risk that he would commit another offense, and the need to
deter him, and he sentenced the respondent to more than 9 years in prison.
The Immigration Judge found that the respondent has demonstrated
substantial steps towards rehabilitation in prison, including pursuing a GED
and a college education, enrolling in substance abuse classes, participating in
individual and family-based therapy and counseling, and taking parenting
classes. However, we are not persuaded by the respondent’s testimony about
his efforts to rehabilitate while in prison. He has been incarcerated since
2011, so his rehabilitation is difficult to assess. We therefore do not afford
significant weight to his claim that he has been rehabilitated and would
remain sober upon his release from prison. See Matter of Mendez, 21 I&N
Dec. 296, 304 (BIA 1996) (finding that “good conduct in following prison
rules in a controlled setting [is not] persuasive evidence of rehabilitation”).
Further, the Immigration Judge determined that the respondent expressed
genuine remorse for his criminal conduct. However, despite the respondent’s
jury conviction, which was affirmed on appeal, he maintains that he is
completely innocent of the crimes and that he had no part in the beating of
the victim. Although we may not “go beyond the judicial record to determine
the guilt or innocence of an alien,” we note the lengthy prison term the State
court imposed, which reflects its judgment that the respondent engaged in
grievous criminal conduct. Id. at 304.
We acknowledge the countervailing equities noted by the Immigration
Judge, including the fact that as a child, the respondent was abused by his
mother, a drug addict who beat and neglected him. The respondent testified
that after coming to this country, he had no further contact with his father.
He dropped out of school, started using drugs at a young age, and became
homeless at the age of 15. The hardship that the respondent and his son will
suffer upon his removal, although not sufficient to meet the “exceptional and
extremely unusual” standard, are also factors in his favor, as are his length
of residence and family ties in the United States. See Matter of Mendez,
21 I&N Dec. at 301.
The Attorney General has stated in unequivocal terms that discretion
should not be exercised favorably with respect to aliens who have been
convicted of dangerous or violent crimes, except in the most exceptional
circumstances. Matter of Jean, 23 I&N Dec. at 383–84 (“[A]liens arriving
at our shores must understand that residency in the United States is a
privilege, not a right. For those aliens, like the respondent, who engage in
violent criminal acts during their stay here, this country will not offer its
embrace.”); see also Matter of K-A-, 23 I&N Dec. 661, 666 (BIA 2004)
(“Indeed, even nonviolent aggravated felonies will generally constitute
significant negative factors militating strongly against a favorable exercise
700

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

of discretion.”). The respondent’s convictions for violent and dangerous
crimes, which represent an escalation of his criminal activity over the years,
present significant adverse discretionary factors. Therefore, even if he had
established extraordinary circumstances by the necessary showing of
hardship, we would not grant a waiver and adjustment of status in the
exercise of our discretion because the respondent has not demonstrated any
truly compelling countervailing equities that would outweigh the serious
negative factors in his case.
B. Deferral of Removal Under the Convention Against Torture
The respondent argues that the Immigration Judge erred in denying his
request for deferral of removal under the Convention Against Torture. He
claims that under its procedures for repatriation, the Cuban Government will
investigate his citizenship upon his return to Cuba, reviewing his birth
certificate, which contains his parents’ names, and possibly interviewing
him. He further asserts that if the Government learns of his relationship to
his father, he will more likely than not be tortured because of his father’s
military service and imprisonment and because of his own anti-communist
and anti-government political opinions. He cites to the State Department
Report, which indicates that the Cuban Government arbitrarily arrests
individuals, intimidates and assaults human rights and pro-democracy
advocates, and maintains harsh prison conditions.
The Immigration Judge found the respondent’s claim that he will be
tortured because of his father’s defection from Cuba to be speculative.
According to the Immigration Judge, the respondent has presented a string
of suppositions but did not show that it is more likely than not that each step
in the chain of events is more likely than not to occur. See Matter of J-F-F-,
23 I&N Dec. 912, 917–18 (A.G. 2006). In particular, the Immigration Judge
found that the evidence does not establish that it is more likely than not that
the Cuban Government would remember his father’s actions from 30 years
ago, learn of the respondent’s relationship with his father, seek him out as
a result of their relationship or his current political views, and attempt to
torture him. The Immigration Judge also found that the respondent has not
established that it is more likely than not that he would be imprisoned
upon his return and subjected to harsh prison conditions amounting to torture
or that the Government would torture him because of his name or the
pro-democracy ideals he learned in the United States.
We, too, are unpersuaded by the respondent’s assertion that the Cuban
Government will more likely than not take an interest in him and subject him
to harm amounting to torture because his family and other relatives fled to
the United States as refugees and his father claims that he cannot return
701

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

because of his past actions. We therefore discern no clear error in the
Immigration Judge’s factual findings regarding the likelihood of what the
respondent claims will happen to him upon his return to Cuba. See Myrie
v. Att’y Gen. U.S., 855 F.3d 509, 516 (3d Cir. 2017) (stating that in evaluating
a claim under the Convention Against Torture, an Immigration Judge’s
findings regarding what is likely to happen to an alien if removed are factual
findings reviewed for clear error).
Nor did the Immigration Judge clearly err in finding that the respondent
has not shown he would be imprisoned under conditions amounting to torture
or that the general evidence of human rights problems in Cuba indicates that
he would be personally at risk of torture. The respondent has not met his
burden of proof to establish that he will more likely than not be tortured in
Cuba by submitting evidence of that country’s human rights violations, such
as arbitrary arrests of political opponents, physical abuse of detainees and
prisoners, and harsh prison conditions. See Wang v. Ashcroft, 368 F.3d 347,
350–51 (3d Cir. 2004) (finding that an alien cannot show that it is more likely
than not that he will be tortured by citing State Department reports indicating
that certain categories of prisoners are likely to be tortured). We will
therefore affirm the Immigration Judge’s denial of the respondent’s request
for deferral of removal under the Convention Against Torture.

IV. CONCLUSION
An applicant for a discretionary waiver of inadmissibility under section
209(c) of the Act who has been determined to be a violent or dangerous
individual will not be afforded a favorable exercise of discretion and a grant
of adjustment of status “except in extraordinary circumstances, such as . . .
[where the] alien clearly demonstrates that the denial of status adjustment
would result in exceptional and extremely unusual hardship.” Matter of
Jean, 23 I&N Dec. at 383. This heightened standard for the exercise of
discretion may be met by a showing that either the alien or his qualifying
relatives will suffer the requisite level of hardship.
The respondent has not established any extraordinary circumstances by
demonstrating that the denial of his adjustment of status would result in
exceptional and extremely unusual hardship to him or his United States
citizen son. We therefore conclude that the respondent does not merit a
favorable exercise of discretion under the standard set forth in Matter of Jean.
In any case, the equities in his case are insufficient to outweigh his history of
very serious and violent criminal conduct. Consequently, we will deny the
respondent’s applications for a section 209(c) waiver of inadmissibility and
adjustment of status. We further affirm the Immigration Judge’s denial of

702

Cite as 27 I&N Dec. 692 (BIA 2019)

Interim Decision #3967

his request for deferral of removal under the Convention Against Torture.
Accordingly, the DHS’s appeal will be sustained.
ORDER: The appeal of the Department of Homeland Security is
sustained, and the Immigration Judge’s grant of a waiver of inadmissibility
and adjustment of status under section 209(c) of the Act is vacated.
FURTHER ORDER: The respondent is ordered removed from the
United States to Cuba.

703

